Exhibit 10.1

AMENDMENT TO OFFICE LEASE

THIS AMENDMENT TO OFFICE LEASE (this “Amendment”) is dated for reference
purposes June 27, 2012, and is by and among FSP-RIC LLC, a Delaware limited
liability company (“Landlord”), and ZILLOW, INC., a Washington corporation
(“Tenant”).

RECITALS

A. Landlord’s predecessor and Tenant are parties to that certain Office Lease
dated as of March 22, 2011 (the “Lease”). All words beginning with a capital
letter in this Amendment that are defined in the Lease shall have the same
meaning in this Amendment as in the Lease.

B. Landlord has agreed to lease to Tenant, and Tenant has agreed to lease from
Landlord, Floor 32 of the Building (“Floor 32”).

AMENDMENT

NOW THEREFORE, for and in consideration of the mutual covenants and conditions
set forth herein, the parties hereto hereby agree to amend the Lease as set
forth below.

1. Recitals. The foregoing Recitals are incorporated herein as if fully set
forth herein.

2. Effective Date of Amendment. The date Landlord executes this Amendment and
returns a copy to Tenant is herein called the “Amendment Effective Date”.

3. Basic Lease Information. Effective on the Amendment Effective Date,
Articles 1.1(j), (k), (l), (m), (p), (s), (t) and (u) are deleted in their
entirety and the following are substituted in their place:

(j) Premises.

(1) Floors 29, 30 and 31, as further shown on Exhibit B to the Lease (the
“Initial Premises”).

(2) Floor 32 consists of 21,575 square feet, as further shown on Exhibit B-1 to
this Amendment.

(3) The word Premises as used in the Lease and in this Amendment shall refer
collectively to the Initial Premises and Floor 32.

(k) Rentable Area of the Premises.

(1) The Initial Premises consists of 65,609 rentable square feet, which Landlord
and Tenant hereby conclusively agree shall be the Rentable Area of the Initial
Premises for all purposes of this Lease.

(2) Floor 32 consists of 21,575 rentable square feet, which Landlord and Tenant
hereby conclusively agree shall be the Rentable Area of Floor 32 for all
purposes of this Lease.

(l) Term.

(1) The Term for Floors 29, 30 and 31 commenced on July 1, 2011, and ends on
November 30, 2022, as the same may be extended pursuant to Article 33 of the
Lease.

(2) The Term for Floor 32 is approximately 123 months, beginning on the Floor 32
Commencement Date (defined below) and ending on November 30, 2022, as the same
may be extended pursuant to Article 33 of the Lease.



--------------------------------------------------------------------------------

(m) Commencement Date.

(1) The Commencement Date for Floors 29, 30 and 31 is July 1, 2011.

(2) The Commencement Date for Floor 32 is the earlier of (A) ninety (90) days
after Floor 32 is delivered to Tenant for the commencement of the “Floor 32 TI
Work” (as defined in Exhibit C-1 to this Amendment), or (B) upon substantial
completion of the Floor 32 TI Work (the “Floor 32 Commencement Date”). Tenant
shall be obligated to pay Monthly Base Rent, Operating Expenses and Real Estate
Taxes for Floor 32 commencing upon the Floor 32 Commencement Date.

(p) Monthly Base Rent: See Article 4.

(s) Proportionate Share.

(1) Tenant’s Proportionate Share for the Initial Premises is Seven and fifty-two
one hundredths Percent (7.52%), which is the ratio of the Rentable Area of the
Initial Premises (65,609 square feet) to the rentable square footage of the
Building (872,026 square feet).

(2) Tenant’s Proportionate Share for Floor 32 is Two and forty-seven one
hundredths Percent (2.47%), which is the ratio of the Rentable Area of Floor 32
(21,575 square feet) to the rentable square footage of the Building (872,026
square feet).

(t) Parking Spaces: 54 parking stalls, 51 of which shall be unreserved and 3 of
which may be reserved at the election of Tenant. See Article 27 of this Lease.

(u) Parking Charge: current market rates (for reserved spaces it shall be 175%
of the rate for unreserved spaces), subject to the Rules and Regulations;
provided, that Tenant shall not be charged for 41 of its Parking Spaces during
the first full twelve months of its occupancy of the Initial Premises.

4. Article 3.1, Delivery of Premises. A new subsection (a) is added to
Article 3.1 as follows:

(a) Floor 32. Notwithstanding anything to the contrary set forth in this Article
3.1, Landlord shall deliver Floor 32 to Tenant in an AS IS WHERE IS condition;
provided, Floor 32 shall be in no worse condition than as of May 22, 2012,
reasonable wear and tear excepted. Delivery shall be one (1) business day after
vacation of Floor 32 by the present tenant of Floor 32, Dendreon Corporation
(“Dendreon”). Landlord shall construct a stairwell security barrier (the
“Barrier”) on Floor 33, which Barrier shall be constructed no later than the
Floor 32 Commencement Date.

5. Article 3.2, Early Entry. A new subsection (a) is added to Article 3.2 as
follows:

(a) Floor 32. Notwithstanding anything to the contrary set forth in this Article
3.2, after Landlord delivers possession of Floor 32 to Tenant pursuant to
Article 3.1(a), then Tenant shall have possession of Floor 32 in order to
construct the Floor 32 TI Work in accordance with Exhibit C-1, Work Letter
Agreement – Floor 32 attached to this Amendment and, once the Floor 32 TI Work
is substantially complete, to occupy Floor 32 for the purpose of conducting
business.



--------------------------------------------------------------------------------

6. Article 4.1, Monthly Base Rent. This Article is re-entitled “Monthly Base
Rent – Initial Premises” and the first sentence is revised to read as follows:
“Throughout the Term for the Initial Premises, Tenant shall pay Monthly Base
Rent to Landlord for the Initial Premises in the amount and for the time periods
described as follows and in Article 32:”

7. New Article 4.2, Monthly Base Rent – Floor 32. A new Article 4.2 is added as
follows:

4.2 Monthly Base Rent – Floor 32. Throughout the Term for Floor 32, Tenant shall
pay Monthly Base Rent to Landlord in the amount and for the time periods
described as follows and in Article 32:

 

Period

   Annual Base Rent      Monthly Base Rent  

Months 1 – 12

   $ 776,700.00       $ 64,725.00   

Months 13 – 24

   $ 798,275.00       $ 66,522.92   

Months 25 – 36

   $ 819,850.00       $ 68,320.83   

Months 37 – 48

   $ 841,425.00       $ 70,118.75   

Months 49 – 60

   $ 863,000.00       $ 71,916.67   

Months 61 – 72

   $ 884,575.00       $ 73,714.58   

Months 73 – 84

   $ 906,150.00       $ 75,512.50   

Months 85 – 96

   $ 927,725.00       $ 77,310.42   

Months 97 – 108

   $ 949,300.00       $ 79,108.33   

Months 109 – 120

   $ 970,875.00       $ 80,906.25   

Months 121 – November 30, 2022

   $ 992,450.00       $ 82,704.17   

Monthly Base Rent shall be paid in advance on or before the first day of each
calendar month of the Term, and shall be accompanied by any applicable rent,
sales, use or other tax which is based on the amount and/or payment of Rent
payable pursuant to this Lease. If the Term commences on a day other than the
first day of a calendar month or ends on a day other than the last day of a
calendar month, then Monthly Base Rent for such calendar month will be
appropriately prorated based on the actual number of calendar days in such
calendar month. If the Term commences on a day other than the first day of a
calendar month, then the prorated Monthly Base Rent for such month will be paid
on or before the first day of the Term. Monthly Base Rent shall be paid to
Landlord, without written notice or demand and without deduction or offset, as
an independent covenant of Tenant, in lawful money of the United States of
America at Landlord’s address set forth in Article 1.1 herein or to such other
address as Landlord may from time to time designate in writing.

All Rent shall be payable by Tenant to Landlord at the office of Landlord or at
such other place as Landlord may designate from time to time, in lawful money of
the United States of America, without offset, abatement, counterclaim or
deduction, except as specifically set forth herein. All Rent shall be paid by
either good and sufficient check or a wire transfer of immediately available
funds to Landlord’s account, which account information will be given to Tenant
promptly upon Tenant’s request.

If Tenant fails to pay any Rent more than three (3) business days after such
Rent is due, the unpaid amounts will be subject to a late payment charge equal
to greater of (i) five percent (5%) of the unpaid amounts or (ii) Two Hundred
Fifty Dollars ($250.00). This late payment charge is intended to compensate
Landlord for its additional administrative costs resulting from Tenant’s
failure, and has been agreed upon by Landlord and Tenant as a reasonable
estimate of the additional administrative costs that will be incurred by
Landlord as a result of Tenant’s failure. The actual cost in each instance is
extremely difficult, if not impossible, to determine. This late payment charge
will be paid to Landlord together with such unpaid amounts and interest pursuant
to Article 33.32, below. The payment of this late payment charge will not
constitute a waiver by Landlord of any Event of Default by Tenant under this
Lease. Any payments of any kind returned for insufficient funds will be subject
to an additional charge of Sixty and 00/100 Dollars ($60.00).



--------------------------------------------------------------------------------

8. Article 5.1(a), Operating Expenses. Subsection (a) of Article 5.1 is amended
and restated as follows:

5.1(a) Operating Expenses

(i) Initial Premises. In addition to Monthly Base Rent, beginning as of
December 1, 2012, Tenant shall pay Tenant’s Proportionate Share of the Operating
Expenses of the Project for the Initial Premises. If Operating Expenses are
calculated for a partial calendar year, an appropriate proration shall be made.
Notwithstanding the foregoing, subsequent to calendar year 2013, Operating
Expenses controllable by Landlord (i.e., Operating Expenses other than the cost
of electricity, water, waste disposal, and other utilities costs and the costs
of insurance obtained with respect to the Project) shall not increase during the
original Term for the Initial Premises on an annual basis by more than three
percent (3%) on a compounding (i.e., the three percent (3%) cap is applied to
the most recent calendar year controllable Operating Expenses for the Initial
Premises) and cumulative (i.e., if controllable Operating Expenses for the
Initial Premises increase less than three percent (3%) from one calendar year
[for purposes of this Article 5.1(a) herein called “Calendar Year One”] to the
next [for purposes of this Article 5.1(a) herein called “Calendar Year Two”],
then controllable Operating Expenses for the Initial Premises for the third
calendar year [for purposes of this Article 5.1(a) herein called “Calendar Year
Three”] may increase by three percent (3%), plus the difference between (1) the
actual increase from Calendar Year One to Calendar Year Two and (2) three
percent (3%)) basis.

(ii) Floor 32. Commencing on the Floor 32 Commencement Date, Tenant shall pay
Tenant’s Proportionate Share of the Operating Expenses of the Project for Floor
32. If Operating Expenses are calculated for a partial calendar year, an
appropriate proration shall be made.

9. Article 5.2, Estimated Payments for Operating Expenses. Article 5.2 is
amended and restated as follows:

5.2 Estimated Payments for Operating Expenses.

(a) Initial Premises. During each calendar year or partial calendar year in the
Term for the Initial Premises, beginning as of December 1, 2012, in addition to
Monthly Base Rent, Tenant shall pay to Landlord on the first day of each month
an amount equal to 1/12 of the product of Tenant’s Proportionate Share for the
Initial Premises multiplied by the Estimated Operating Expenses, defined below,
for such calendar year. Estimated Operating Expenses for any calendar year means
Landlord’s reasonable estimate of Operating Expenses for such calendar year and
will be subject to revision according to the further provisions of this Article
5.2 and Article 5.3, below. During any partial calendar year during the Term for
the Initial Premises, Estimated Operating Expenses will be estimated on a
full-year basis. During each December during the Term, or as soon after each
December as practicable, Landlord will give Tenant written notice of the
Estimated Operating Expenses for the ensuing calendar year. On or before the
first day of each month during the ensuing calendar year (or each month of the
Term, if a partial calendar year), Tenant shall pay to Landlord 1/12 of the
product of Tenant’s Proportionate Share for the Initial Premises multiplied by
the Estimated Operating Expenses for such calendar year; however, if such
written notice is not given in December, Tenant shall continue to make monthly
payments on the basis of the prior year’s Estimated Operating Expenses until the
month after such written notice is given, at which time Tenant shall commence
making monthly payments based upon the revised Estimated Operating Expenses. In
the month Tenant first makes a payment based upon the revised Estimated
Operating Expenses, Tenant shall pay to Landlord for each month which has
elapsed since December the difference between the amount payable based upon the
revised Estimated Operating



--------------------------------------------------------------------------------

Expenses and the amount payable based upon the prior year’s Estimated Operating
Expenses. If at any time or times it reasonably appears to Landlord that the
actual Operating Expenses for any calendar year will vary from the Estimated
Operating Expenses for such calendar year, Landlord may, no more than once
during any calendar year, by written notice to Tenant, revise the Estimated
Operating Expenses for such calendar year, and subsequent payments by Tenant in
such calendar year will be based upon such revised Estimated Operating Expenses.

(b) Floor 32. During each calendar year or partial calendar year in the Term,
commencing on the Floor 32 Commencement Date, Tenant shall pay to Landlord on
the first day of each month an amount equal to 1/12 of the product of Tenant’s
Proportionate Share of the Operating Expenses of the Project for Floor 32
multiplied by the Estimated Operating Expenses. During any partial calendar year
during the Term for Floor 32, Estimated Operating Expenses will be estimated on
a full-year basis. During each December during the Term, or as soon after each
December as practicable, Landlord will give Tenant written notice of the
Estimated Operating Expenses for the ensuing calendar year. On or before the
first day of each month during the ensuing calendar year (or each month of the
Term, if a partial calendar year), Tenant shall pay to Landlord 1/12 of the
product of Tenant’s Proportionate Share multiplied by the Estimated Operating
Expenses for such calendar year; however, if such written notice is not given in
December, Tenant shall continue to make monthly payments on the basis of the
prior year’s Estimated Operating Expenses until the month after such written
notice is given, at which time Tenant shall commence making monthly payments
based upon the revised Estimated Operating Expenses. In the month Tenant first
makes a payment based upon the revised Estimated Operating Expenses, Tenant
shall pay to Landlord for each month which has elapsed since December the
difference between the amount payable based upon the revised Estimated Operating
Expenses and the amount payable based upon the prior year’s Estimated Operating
Expenses. If at any time or times it reasonably appears to Landlord that the
actual Operating Expenses for any calendar year will vary from the Estimated
Operating Expenses for such calendar year, Landlord may, no more than once
during any calendar year, by written notice to Tenant, revise the Estimated
Operating Expenses for such calendar year, and subsequent payments by Tenant in
such calendar year will be based upon such revised Estimated Operating Expenses.

10. Article 5.6(a), Real Estate Taxes. Subsection (a) of Article 5.6 is amended
and restated as follows:

5.6(a) Real Estate Taxes

(i) Initial Premises. In addition to Monthly Base Rent, beginning December 1,
2012, Tenant shall pay Tenant’s Proportionate Share of the Real Estate Taxes of
the Project for the Initial Premises. If Real Estate Taxes are calculated for a
partial calendar year, an appropriate proration shall be made.

(ii) Floor 32. In addition to Monthly Base Rent, beginning on the Floor 32
Commencement Date, Tenant shall pay Tenant’s Proportionate Share of the Real
Estate Taxes of the Project for Floor 32. If Real Estate Taxes are calculated
for a partial calendar year, an appropriate proration shall be made

11. Article 5.7, Estimated Payments of Real Estate Taxes. Article 5.7 is amended
and restated as follows:

5.7. Estimated Payments of Real Estate Taxes.

(a) Initial Premises. With respect to the Initial Premises, during each calendar
year or partial calendar year in the Term beginning as of December 1, 2012, in
addition to Monthly Base Rent, Tenant shall pay to Landlord on the first day of
each month an amount equal to 1/12 of the product of Tenant’s Proportionate
Share for the Initial Premises multiplied by the Estimated Real Estate



--------------------------------------------------------------------------------

Taxes, defined below, for such calendar year. The Estimated Real Estate Taxes
for any calendar year means Landlord’s reasonable estimate of Real Estate Taxes
for such calendar year and will be subject to revisions according to the further
provisions of this Article 5.7 and Article 5.8 of the Lease. During any partial
calendar year during the Term, estimated Real Estate Taxes will be estimated on
a full year basis. During each December during the Term, or soon after each
December as practicable, Landlord will give Tenant written notice of Estimated
Real Estate Taxes for the ensuing calendar year. On or before the first day of
each month during the ensuing calendar year (or each month of the Term, if a
partial calendar year), Tenant shall pay Landlord 1/12 of the product of
Tenant’s Proportionate Share multiplied by the Estimated Real Estate Taxes for
such calendar year; however, if such written notice is not given in December,
Tenant shall continue to make monthly payments on the basis of the prior year’s
Estimated Real Estate Taxes until the month after such written notice is given,
at which time, Tenant shall commence making monthly payments based upon a
revised Estimated Real Estate Taxes. In the month Tenant first makes a payment
based upon a revised Estimated Real Estate Taxes, Tenant shall pay to Landlord
for each month which has elapsed since December the difference between the
amount payable based upon the revised Estimated Real Estate Taxes and the amount
payable based upon the prior year’s Estimated Real Estate Taxes. If at any time
or times it reasonably appears to Landlord that the actual Real Estate Taxes for
any calendar year will vary from the Estimated Real Estate Taxes for such
calendar year, Landlord may, no more than once during any calendar year, by
written notice to Tenant, revise the Estimated Real Estate Taxes for such
calendar year, and subsequent payments by Tenant in such calendar year will be
based upon the revised Estimated Real Estate Taxes.

(b) Floor 32. With respect to Floor 32, during each calendar year or partial
calendar year in the Term beginning on the Floor 32 Commencement Date, and
continuing thereafter, in addition to Monthly Base Rent, Tenant shall pay to
Landlord on the first day of each month an amount equal to 1/12 of the product
of Tenant’s Proportionate Share for Floor 32 multiplied by the Estimated Real
Estate Taxes, defined below, for such calendar year. The Estimated Real Estate
Taxes for any calendar year means Landlord’s reasonable estimate of Real Estate
Taxes for such calendar year and will be subject to revisions according to the
further provisions of this Article 5.7 and Article 5.8 of the Lease. During any
partial calendar year during the Term, estimated Real Estate Taxes will be
estimated on a full year basis. During each December during the Term, or soon
after each December as practicable, Landlord will give Tenant written notice of
Estimated Real Estate Taxes for the ensuing calendar year. On or before the
first day of each month during the ensuing calendar year (or each month of the
Term, if a partial calendar year), Tenant shall pay Landlord 1/12 of the product
of Tenant’s Proportionate Share multiplied by the Estimated Real Estate Taxes
for such calendar year; however, if such written notice is not given in
December, Tenant shall continue to make monthly payments on the basis of the
prior year’s Estimated Real Estate Taxes until the month after such written
notice is given, at which time, Tenant shall commence making monthly payments
based upon a revised Estimated Real Estate Taxes. In the month Tenant first
makes a payment based upon a revised Estimated Real Estate Taxes, Tenant shall
pay to Landlord for each month which has elapsed since December the difference
between the amount payable based upon the revised Estimated Real Estate Taxes
and the amount payable based upon the prior year’s Estimated Real Estate Taxes.
If at any time or times it reasonably appears to Landlord that the actual Real
Estate Taxes for any calendar year will vary from the Estimated Real Estate
Taxes for such calendar year, Landlord may, no more than once during any
calendar year, by written notice to Tenant, revise the Estimated Real Estate
Taxes for such calendar year, and subsequent payments by Tenant in such calendar
year will be based upon the revised Estimated Real Estate Taxes.

12. Article 27, Parking. The last sentence of the first paragraph of Article 27
is hereby amended to read as follows: “Landlord shall abate the monthly rental
of 41 parking stalls, including up to 3 reserved parking stalls, for the first
twelve (12) months of Tenant’s occupancy of the Initial Premises.



--------------------------------------------------------------------------------

13. Article 31, Early Termination. Article 31 shall only apply to the Initial
Premises, i.e., Tenant shall only have the right to terminate the Lease as it
relates to the Initial Premises and the Lease shall remain in full force and
effect as it relates to Floor 32.

14. Article 32, Right of First Offer. New Articles 32.4, 32.5 and 32.6 are added
to the Lease as follows:

32.4 Notice to Tenant re: Floor 33. At any time during the Term of this Lease,
including the Renewal Terms, provided (i) Tenant has notified Landlord in
writing of Tenant’s need for additional space, (ii) no Event of Default, as
defined in Article 25.1 of this Lease, then exists, (iii) no Chronic Default, as
defined in Article 25.1 of this Lease, has occurred, (iv) at the time of the
exercise by Tenant of its rights under this Article 32.4, Tenant and/or any
affiliate of Tenant is in occupancy of the entire Premises, and (v) no other
tenant in the Building has a right to lease the Floor 33 ROFO Space (hereafter
defined), Tenant shall have a right of first offer in accordance with the terms
of this Article 32.4 to lease all or any portion of Floor 33 (the
“Floor 33 ROFO”). If Landlord is prepared to offer for lease or enter into a
lease for all or any portion of the Floor 33 ROFO Space to a party other than
Tenant, Landlord shall deliver to Tenant a written Floor 33 ROFO Notice (as
defined below).

The “Floor 33 ROFO Notice” shall be a written notice from Landlord to Tenant in
which Landlord sets forth (i) a description of the location of the Floor 33 ROFO
Space and the number of rentable square feet available to be leased, (ii) the
date upon which the Floor 33 ROFO Space shall be available to be leased, and
(iii) the material business terms.

32.5 Floor 33 ROFO Election. Tenant shall have ten (10) Business Days following
Tenant’s receipt of the Floor 33 ROFO Notice to deliver to Landlord a written
notice (the “Floor 33 ROFO Election”) of Tenant’s desire to lease from Landlord
the Floor 33 ROFO Space by stating that Tenant is thereby exercising the
Floor 33 ROFO. Notwithstanding anything to the contrary contained in the
Floor 33 ROFO Notice, Tenant shall not be required to lease any number of
rentable square feet in excess of the number of rentable square feet contained
in the applicable Floor 33 ROFO Space. If Tenant exercises the Floor 33 ROFO,
then Landlord shall lease the Floor 33 ROFO Space to Tenant for the remainder of
the Term and the Renewal Terms, if exercised, on the terms set forth in the
Floor 33 ROFO Notice which shall be the terms Landlord is prepared to offer the
Floor 33 ROFO Space to a party other than Tenant. There shall be no leasing
commissions in connection with such lease.

32.6 Addition to Premises. If Tenant shall timely and in the manner herein
prescribed deliver the Floor 33 ROFO Election, then, on the date on which
Landlord delivers vacant possession of the Floor 33 ROFO Space to Tenant, the
Floor 33 ROFO Space shall become, and be deemed to comprise, part of the
Premises as if originally included in the demise hereunder and Tenant’s
Proportionate Share shall be increased so that the numerator shall include the
number of rentable square feet in the Floor 33 ROFO Space.

15. Article 34.18, Brokers. The following is added to Article 34.18 of the
Lease:

Landlord and Tenant respectively represent and warrant to each other that
neither of them has consulted or negotiated with any broker or finder with
regard to Floor 32 except that Landlord has been represented by the Landlord’s
Broker and Tenant has been represented by the Tenant’s Broker, each as named in
Article 1.1 hereof. Landlord agrees to be responsible for payment of Landlord’s
Broker’s fees pursuant to a separate agreement between Landlord and Landlord’s
Broker and shall pay Tenant’s Broker a commission for Floor 32 equal to One and
00/100 Dollar ($1.00)



--------------------------------------------------------------------------------

times the rentable square feet of Floor 32 per year for the Floor 32 Term,
payable one-half (1/2) within ten (10) days of Landlord’s receipt of a written
invoice received after the full execution of this Amendment and one-half
(1/2) within ten (10) days of Landlord’s receipt of a written invoice received
after the Floor 32 Commencement Date. Landlord and Tenant shall mutually
indemnify and hold each other harmless from and against any claim for brokerage
or finder’s fees or other like payment based in any way upon agreements,
arrangements or understanding made or claimed to have been made by Landlord or
Tenant with any third person. Each of Landlord and Tenant, by its execution of
this Lease, acknowledges that it has received a pamphlet on the law of real
estate agency as required under RCW 18.86.030(1)(f).

16. Exhibit B and B-1. The existing Exhibit B to the Lease is amended in part to
reflect that it is for the Initial Premises. A new Exhibit B-1 is attached to
this Amendment for Floor 32.

17. Exhibit C and C-1. The existing Exhibit C attached to the Lease is amended
in part to reflect that it is for the Initial Premises. A new Exhibit C-1, Work
Letter Agreement – Floor 32, is attached to this Amendment for Floor 32.

18. Exhibit K, Paragraph 1(e). Paragraph 1(e) of the existing Exhibit K is
amended and restated as follows:

(e) provides for payment to beneficiary of immediately available funds
(denominated in United States dollars) in the amount of One Million Six Hundred
Sixty Five Thousand Four Hundred Eight and 33/100 Dollars ($1,665,408.33) within
24 hours after presentation of the Sight Draft substantially conforming to the
form attached as Exhibit “A” to the Letter of Credit;

19. Exhibit K, Paragraph 10. Paragraph 10 of the existing Exhibit K is amended
and restated as follows:

10. Reduction. Notwithstanding the foregoing provisions of this Exhibit K,
commencing December 3, 2012, and on the first (1st) business day of every
calendar month thereafter until the face amount of the Letter of Credit equals
$915,408.33, if no Event of Default exists at the end of the previous calendar
month, then the face amount of the Letter of Credit may be reduced by Ninety
Four Thousand and 00/100 Dollars ($94,000.00), but in no event shall the face
amount of the Letter of Credit ever be less than Nine Hundred Fifteen Thousand
Four Hundred Eight and 33/100 Dollars ($915,408.33). For each month that the
face amount of the Letter of Credit may be reduced, upon delivery to Landlord of
a satisfactory replacement Letter of Credit meeting all of the other
requirements of this Exhibit K, the previously existing Letter of Credit will be
returned to Tenant. Landlord agrees that if Tenant’s financial situation
experiences a material positive change, Landlord is open to considering the
possibility of agreeing to a modification to the provisions of this
Paragraph 10.

20. Counterparts. This Amendment may be executed in counterparts.

21. Full Force and Effect. Except as specifically amended herein, the Lease
remains in full force and effect.

[Signatures Appear on the Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the days
and years set forth below.

LANDLORD:

FSP-RIC LLC, a Delaware limited liability company

 

By:

  Fifth Street Properties, LLC,   a Delaware limited liability company   Its
sole member   By:   CWP Capital Management, LLC,    
a Delaware limited liability company,     Its Manager     By:  

/s/ JOSEPH A. CORRENTE

    Name:   Joseph A. Corrente     Its:   Senior Vice President TENANT:      
ZILLOW, INC., a Washington corporation By:  

/s/ SPENCER M. RASCOFF

Name:   Spencer M. Rascoff Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT B-1

LAYOUT OF FLOOR 32

 

LOGO [g372124image-2.jpg]



--------------------------------------------------------------------------------

EXHIBIT C-1

WORK LETTER FOR FLOOR 32

1. Floor 32 TI Work. Any work to Floor 32 is referred to herein as the “Floor 32
TI Work,” shall be furnished and installed within Floor 32 substantially in
accordance with plans and specifications to be prepared by the architect
selected by Tenant (the “Tenant’s Architect”). All Floor 32 TI Work shall be
approved by Landlord and Tenant in accordance with this Exhibit C-1. The Floor
32 TI Work shall be furnished and installed at Tenant’s sole expense by the TI
Contractor selected by Tenant and approved by Landlord as provided for herein,
except for the amount of the Cash Allowance (as defined in Paragraph 13 below).
For purposes of this Lease, the cost of the Floor 32 TI Work shall include all
costs associated with the design and construction of the Floor 32 TI Work,
including, without limitation, all building permit fees, payments to design
consultants for services and disbursements (including costs associated with
design changes required by the Tenant’s Architect or its errors and omissions
insurance carrier), all preparatory work (if any), premiums for insurance and
bonds (if any), such inspection fees (including City of Seattle inspections) as
Landlord or Tenant may incur, reimbursements to Landlord for permit and other
fees which Landlord may actually incur that are fairly attributable to the Floor
32 TI Work, and the cost of installing any additional HVAC or electrical
capacity or telecommunications capacity required by Tenant. All direct personnel
costs of Landlord in reviewing Tenant’s plans for the Floor 32 TI Work shall be
covered by the administrative fee due Landlord described in Paragraph 8 below.

2. Design of the Floor 32 TI Work. The Tenant’s Architect shall design all of
the Floor 32 TI Work, complete the working drawings for the Floor 32 TI Work and
obtain all required building or other permits to allow construction of the Floor
32 TI Work in Floor 32. The Tenant’s Architect shall, on Tenant’s behalf, retain
consultants satisfactory to Landlord to design these components of the Floor 32
TI Work. The cost of preparing all plans and specifications for the Floor 32 TI
Work (including without limitation the space plan for Floor 32 and the working
drawings for the Floor 32 TI Work), the cost of preparing any changes thereto
(except as provided to the contrary in Paragraph 5 below regarding Landlord
changes) and the cost of obtaining all required permits therefor shall be paid
by Tenant, although Tenant may apply a portion of the Cash Allowance to the
payment of such costs.

3. Submittal of Space Plan. Landlord has provided Tenant with a set of final
Building plans for Floor 32 (“Base Building Plans”). Not later than fifteen
(15) days after mutual execution of this Second Amendment, Tenant shall submit
to Landlord three copies of the Space Plan for the Floor 32 TI Work. As used
herein, “Space Plan” means a floor plan, drawn to scale, showing (1) demising
walls, corridor doors, interior partition walls and interior doors, including
any special walls, glass partitions or special corridor doors, (2) any
restrooms, kitchens, computer rooms, file rooms and other special purpose rooms,
and any sinks or other plumbing facilities, or other special facilities or
equipment, (3) any communications systems, indicating telephone and computer
outlet locations, and (4) any other details or features required to reasonably
delineate the Floor 32 TI Work to be performed. Within a reasonable time (not
more than ten (10) days) following its receipt of the Space Plan, Landlord shall
review, comment on and return the Space Plan to Tenant, marked “Approved,”
“Approved as Noted” or “Disapproved as Noted, Revise and Resubmit.” Such Space
Plan shall be for the general information of Landlord, and to assist in the
coordination of the design and construction of the Floor 32 TI Work, and
Landlord’s failure to respond to the Space Plan shall not constitute approval by
Landlord of the design or specifications shown thereon.

(a) If the Space Plan is returned to Tenant marked “Approved,” the Space Plan
shall be deemed approved by Landlord and the procedure set forth in Paragraph 4
below shall be followed.

(b) If the Space Plan is returned to Tenant marked “Approved as Noted,” the
Space Plan so submitted shall be deemed approved by Landlord; provided, however,
in preparing the Working Drawings (defined below), Tenant shall cause the
Architect to incorporate Landlord’s noted items into the Working Drawings.

(c) If the Space Plan is returned to Tenant marked “Disapproved as Noted,



--------------------------------------------------------------------------------

Revise and Resubmit,” Tenant shall cause the Space Plan to be revised, taking
into account the reasons for Landlord’s disapproval (which shall be noted in
writing), and shall resubmit revised plans to Landlord for review within a
reasonable period of time after return of the Space Plan to Tenant by Landlord.
The same procedure shall be repeated until Landlord fully approves the Space
Plan. Tenant shall use good faith efforts to cause the Space Plan to be revised
and resubmitted in a timely manner.

(d) In the event the Space Plan is returned to Tenant under either
subsection (b) or (c) above, Landlord shall make itself available upon
reasonable notice to meet with Tenant and the Architect to discuss any noted
items and attempt to resolve the same cooperatively.

4. Submittal of Working Drawings. Within forty five (45) days following the
return of the Space Plan to Tenant marked either “Approved” or “Approved as
Noted” by Landlord pursuant to Paragraph 3 above, Tenant shall deliver to
Landlord two (2) sets of blue-lined prints of Working Drawings for the Floor 32
TI Work. As used herein, “Working Drawings” means fully dimensioned
architectural construction drawings and specifications, and any required
engineering drawings (including mechanical, electrical, plumbing,
air-conditioning, ventilation and heating), and shall include all items
described in the Space Plan, and if applicable: (1) electrical outlet locations,
circuits and anticipated usage therefor, (2) reflected ceiling plan, including
lighting, switching, and any special ceiling specifications, (3) duct locations
for heating, ventilating and air-conditioning equipment, (4) details of all
millwork, (5) dimensions of all equipment and cabinets to be built in,
(6) furniture plan showing details of space occupancy, (7) keying schedule,
(8) lighting arrangement, (9) location of print machines, equipment in lunch
rooms, concentrated file and library loadings and any other equipment or systems
(with brand names wherever possible) which require special consideration
relative to air-conditioning, ventilation, electrical, plumbing, structural,
fire protection, life-fire-safety system, or mechanical systems, (10) special
heating, ventilating and air conditioning equipment and requirements,
(11) weight and location of heavy equipment, and anticipated loads for special
usage rooms, (12) demolition plan, (13) partition construction plan, (14) type
and color of floor and wall-coverings, wall paint and any other finishes, and
any other details or features required to completely delineate the Floor 32 TI
Work to be performed. Tenant shall also deliver to Landlord a diskette
containing the Working Drawings in the AutoCAD format (or other computer
assisted design format approved by Landlord) (“CAD”). The Working Drawings shall
be consistent with, and a logical extension of, the Space Plan. Within twenty
(20) business days after receipt of the draft Working Drawings from Tenant,
Landlord shall return to Tenant one (1) set of the Working Drawings marked
“Approved,” “Approved as Noted” or “Disapproved as Noted, Revise and Resubmit”;
provided, however, that failure to respond to the Working Drawings shall not
constitute approval by Landlord of the design or specifications shown thereon.

(a) If the Working Drawings are returned to Tenant marked “Approved,” the
Working Drawings, as so submitted, shall be deemed approved by Landlord.

(b) If the Working Drawings are returned to Tenant marked “Approved as Noted,”
the draft of the Working Drawings shall be deemed approved by Landlord;
provided, however, in preparing the final approved Working Drawings, Tenant
shall cause the Tenant’s Architect to incorporate Landlord’s noted items into
the Working Drawings.

(c) If the Working Drawings are returned to Tenant marked “Disapproved as Noted,
Revise and Resubmit,” Tenant shall cause such Working Drawings to be revised,
taking into account the reasons for Landlord’s disapproval (which shall be noted
in writing) and shall resubmit revised plans to Landlord for review. The same
procedure shall be repeated until Landlord fully approves the Working Drawings.
Landlord’s review of the Working Drawing shall be subject to Landlord’s approval
or disapproval in Landlord’s reasonable discretion, consistent with a Class A
office building in greater Seattle.

(d) Tenant shall be solely responsible for: (i) the completeness of the Working
Drawings; (ii) the conformity of the Working Drawings with the existing
conditions in the Building and Floor 32 and to the Base Building Plans provided
by Landlord (including any changes in the Base Building Plans provided by
Landlord to Tenant); and (iii) the compliance of the Working Drawings with all
applicable regulations, laws, ordinances, codes and rules, including, without
limitation, the Americans With Disabilities Act, with respect to Floor 32.



--------------------------------------------------------------------------------

(e) In the event the Working Drawings are returned to Tenant under
subsections (b) or (c) above, Landlord shall make itself available upon
reasonable notice to meet with Tenant and the Tenant’s Architect to discuss any
noted items and attempt to resolve same cooperatively, prior to the Deadline for
such event described in Paragraph 17 below.

(f) When the Working Drawings are approved by Landlord and Tenant, the parties
shall each acknowledge their approval by signing or initialing each sheet of the
Working Drawings and Tenant shall promptly submit the Working Drawings to the
City of Seattle for permitting. Tenant shall also deliver to Landlord a diskette
containing the approved Working Drawings in the CAD format.

5. Deadlines for Approval; Certain Modifications. Tenant shall cause the Working
Drawings to be prepared by the Tenant’s Architect, submitted to Landlord and,
where required, revised so as to obtain the approval of the Working Drawings by
Landlord on or before each date set forth in Paragraph 17 below. In the event
Landlord changes or modifies the Base Building Plans subsequent to Landlord’s
delivery of the Base Building Plans to Tenant and such modified plans require
material changes to the Working Drawings (other than changes required by the
City of Seattle), then Landlord shall be responsible for the actual design costs
incurred in connection with modifying the Working Drawings to the extent caused
by such changes to the Base Building Plans.

6. Landlord’s Review Responsibilities. Tenant acknowledges and agrees that
Landlord’s review and approval of the Space Plans and, if granted, of the
Working Drawings is solely for the benefit of Landlord and to protect the
interests of Landlord in the Building and Floor 32, and Landlord shall not be
the guarantor of, nor in any way or to any extent responsible for, the
correctness or accuracy of any Space Plan or Working Drawings or of the
compliance of the Space Plan or Working Drawings with applicable regulations,
laws, ordinances, codes and rules or of the conformance or compatibility of the
Space Plan or Working Drawings with existing conditions in the Building or
Premises.

7. Existing Conditions. Prior to commencement of construction of the Floor 32 TI
Work, Tenant shall require and be solely responsible for insuring that the
Tenant’s Architect and Tenant’s engineers and contractors verify all existing
conditions in the Building, insofar as they are relevant to, or may affect, the
design and construction of the Floor 32 TI Work. Tenant shall be solely
responsible for the completeness of all plans for the Floor 32 TI Work and for
conformity of the plans with the Base Building Plans (including any changes
thereto provided by Landlord to Tenant, subject to potential reimbursement of
redesign costs as provided in Paragraph 5 above) and existing conditions in the
Building and Floor 32. Tenant shall ensure that the Tenant’s Architect inspects
Floor 32 to verify existing conditions and construction prior to the start of
construction of the Floor 32 TI Work. Tenant shall notify Landlord immediately
following such inspection of any discrepancy discovered by Tenant or the
Tenant’s Architect between existing conditions and/or construction and the Base
Building Plans; otherwise, Landlord shall be conclusively deemed to have met its
obligations relating to the construction of Floor 32 to the extent Floor 32 are
complete as of the date of such inspection. In the absence of such notice,
Tenant shall be responsible for any modifications to the Working Drawings
necessary to accommodate existing conditions and construction. Tenant shall be
solely responsible for, and Landlord specifically reserves the right to require
Tenant to make at any time and from time to time during the construction of the
Floor 32 TI Work, any changes to the Working Drawings necessary (a) to obtain
any permit, (b) to comply with all applicable regulations, laws, ordinances,
codes and rules, and (c) to avoid impairing or voiding any third-party
warranties.

8. Pricing Floor 32 TI Work.

(a) Initial Bids. Tenant shall select a contractor (the “TI Contractor”), taking
into account, in Tenant’s good faith judgment, all factors associated with the
bids, including without limitation, price, quality of materials to be used,
estimated completion time, and Landlord’s preference if any, and shall notify
Landlord of the amount of the Initial Bid and the TI Contractor selected by
Tenant. The TI Contractor may or may not be the Building Contractor.

(b) Trade Bids. The TI Contractor shall be required to use subcontractors from a
list of Landlord’s approved subcontractors. Tenant or the TI Contractor shall
either



--------------------------------------------------------------------------------

engage the following subcontractors or engineering firms for the following work
in the Project (the contract or subcontract for such work being hereinafter
referred to as a “Major Subcontract”), or if another subcontractor is engaged
under a Major Subcontract, permit the following subcontractors to perform a peer
review of the drawings and engineering prepared for the following areas of work:
(i) Mechanical/Plumbing/Piping: McKinstry; (ii) Electrical: Coffman Engineers;
(iii) Fire Protection: Patriot Fire Protection; (iv) Structural: Magnusson
Klemencic Associates; and (v) Low Voltage Systems: Hargis Engineers. The cost of
such peer review shall be borne by Tenant. Tenant shall cause its Architects and
consultants to work cooperatively with Landlord and its architects and
consultants to assure that Landlord is satisfied that any changes proposed by
Tenant as part of the Floor 32 TI Work will not adversely affect the operation
of the Building.

(c) Tenant Approval Rights; Non-Responsibility of Landlord. After accepting a
bid pursuant to Paragraph 8(b) above, Tenant shall enter into a lump sum price
or guaranteed maximum price contract (the “TI Construction Contract”) with the
TI Contractor which shall incorporate the terms of any bids received from
subcontractors. The TI Construction Contract shall expressly provide, and shall
require each subcontract to provide, that Landlord shall not bear any
responsibility for the payment or performance of Tenant’s obligations under the
TI Construction Contract, and that in the event of a default or other nonpayment
under the TI Construction Contract giving the rise to a lien or claim of lien
under RCW 60.04, such lien or claim of lien shall attach only to Tenant’s
leasehold interest in the Premise, and not to Landlord’s fee interest in the
Building or Land.

(d) Bids to Include Entire Initial Premises. The Initial Bid and the bids by
subcontractors shall cover the entire Floor 32 TI Work package for the Floor 32
TI Work.

(e) Administrative Fee. Landlord shall be entitled to receive an administrative
fee for the supervision of the TI Contractor in an amount equal to three percent
(3%) of the total cost of designing, permitting and constructing the Floor 32 TI
Work and the administrative fee shall be included in the cost of the Floor 32 TI
Work. The administrative fee shall be calculated and fixed at the time the TI
Construction Contract is fully executed, subject to increases arising from
change orders under the TI Construction Contract.

(f) Payment of Tenant’s Share of Costs. Within ten (10) days after execution of
the TI Construction Contract, Tenant shall deposit with Landlord, for payment in
accordance with Paragraph 12 below, an amount (the “Construction Payment”) equal
to the difference between the (i) Cash Allowance (defined in Paragraph 13
below), and (ii) the lump sum price under the TI Construction Contract plus
Landlord’s administrative fee. Tenant shall not authorize construction of the
Floor 32 TI Work to commence until Landlord has received the Construction
Payment. The Construction Payment shall be increased by the total cost of any
change order approved or otherwise required under Paragraph 14 below and such
increased payment shall be deposited by Tenant with Landlord within fifteen
(15) days following approval of such change order by the parties or the date of
Landlord’s delivery of change orders otherwise required under Paragraph 14.
Payments on the TI Construction Contract shall be made first from the
Construction Payment and thereafter from the Cash Allowance. Landlord shall
reimburse Tenant upon receipt by Landlord of (a) written evidence of Tenant’s
payment of the TI Contractor, and (b) unconditional lien releases from the TI
Contractor and the Major Subcontractors on Landlord’s form for all work
performed through, and including, that work covered by Landlord’s reimbursement.

9. Administration of Work.

(a) After the TI Construction Contract is signed and the Construction Payment is
received, Tenant shall administer the construction of the Floor 32 TI Work in
accordance with the final, approved and permitted Working Drawings.

(b) All Floor 32 TI Work shall be constructed by the TI Contractor selected
pursuant to Paragraph 8. Installation of office furniture, telecommunications
equipment and wiring and cabling shall not be considered part of the Floor 32 TI
Work, and shall be separately designed, constructed, installed or provided by
Tenant in accordance with the Working Drawings. Connection of installed work
stations to the Building’s electrical system shall be a part of the Floor 32 TI
Work.



--------------------------------------------------------------------------------

(c) All Floor 32 TI Work shall be installed in a manner that conforms with the
contractor’s and its subcontractors’ schedules for completion of the Floor 32 TI
Work, and the work of installation shall be handled in such a manner as to
maintain harmonious labor relations. The contractors, subcontractors and
materialmen performing Floor 32 TI Work shall be subject to prior reasonable
approval by Landlord and shall be subject to the administrative supervision of
Landlord or the Building Contractor and shall comply with the general conditions
of the Building and rules of the site. Contractors, subcontractors and
materialmen performing Floor 32 TI Work shall take all necessary steps to
insure, so far as may be possible, the progress of the work without interruption
on account of strikes, work stoppage or similar causes for delay. In the event
that Tenant’s contractors or subcontractors do not promptly cause any pickets to
be withdrawn and all other disruptions to the operations of the Building
promptly to cease, or in the event that Landlord notifies Tenant that Landlord
has in good faith concluded that picketing or other disruptive activities are an
imminent threat, Tenant shall immediately cause the withdrawal from the job of
all contractors, subcontractors or materialmen involved in the dispute.

(d) Tenant shall require that each of its contractors, subcontractors and
materialmen maintain insurance coverage in accordance with Schedule C-1
attached.

(e) Tenant, upon commencement of Tenant’s work, guarantees a lien-free
completion of Tenant’s work.

(f) If Building Contractor is not the TI Contractor Tenant shall reimburse
Landlord for added third party costs in coordinating Landlord and Tenant’s work.

10. Obligation of Tenant to Provide As Built Plans; Assignment of Warranties.
Within thirty (30) days of Substantial Completion, Tenant shall cause the
Tenant’s Architect to provide Landlord with (a) two complete sets of plans and
specifications reflecting the actual conditions of the Floor 32 TI Work as
constructed in Floor 32, together with a copy of such plans on diskette in the
CAD format; (b) one (1) complete O&M manual for the Floor 32 TI Work; and
(c) full lien waivers from the TI Contractor and all subcontractors and material
suppliers performing the Floor 32 TI Work.

11. Reimbursement and Compensation. Tenant shall reimburse Landlord for all
actual costs incurred by Landlord in connection with the review of Space Plan
and Working Drawings for the Floor 32 TI Work. Such review fees shall be limited
to the actual costs for Landlord’s architect and consultants to review such
Space Plan and Working Drawings and shall not include a separate charge for
Landlord or its employee or staff time. Landlord may obtain any reimbursement
required hereunder by deducting the amount of such reimbursement from the Cash
Allowance or the Construction Payment. Upon request, Landlord agrees to provide
Tenant with invoices and other documentation supporting its request for
reimbursement for time spent by professionals in connection with review of the
Space Plan and Working Drawings for the Floor 32 TI Work.

12. Tenant Payments. If for any reason (such as change orders to the TI
Construction Contract arising from changes under Paragraph 14 below or the costs
of the Floor 32 TI Work) the Cash Allowance and Construction Payment are not
adequate to make all required payments, Tenant shall deposit with Landlord
within fifteen (15) days after billing by Landlord such additional required
amount. If for any reason the Construction Payment is not fully utilized to make
all required payments, Landlord shall, upon completion of the Floor 32 TI Work,
refund to Tenant any unused portion of the Construction Payment. Landlord shall
be entitled to suspend or terminate construction of the Floor 32 TI Work and to
declare Tenant in default in accordance with the terms of the Lease if payment
by Tenant of any undisputed amounts required to be paid by Tenant under this
Exhibit C-1 are not paid when due and such failure continues for a period of
five (5) days after Tenant received written notice of the alleged default.
Tenant shall provide to Landlord copies of each draw request submitted by the TI
Contractor, together with any back-up information provided therewith. Tenant
shall also provide to Landlord on a continuous basis copies of any progress
reports submitted by the TI Contractor, showing costs incurred to date,
percentage completion, retainage amounts and similar matters. Tenant in good
faith shall take into account and consideration any concerns and objections to
status, quality, percentage completion and similar matters raised by Landlord
and communicated to Tenant in writing. The Tenant’s Architect shall be
responsible for timely completing and delivering to Landlord and the TI
Contractor all completion certificates required for payments under the TI
Construction Contract and Tenant’s contract with the Tenant’s Architect shall so
provide.



--------------------------------------------------------------------------------

13. Cash Allowance.

(a) Landlord shall provide a total of up to Seven Hundred Fifty Five Thousand
One Hundred Twenty Five and 00/100 Dollars ($755,125.00) [$35 per square foot of
rentable area in Floor 32, (the “Cash Allowance”) toward the payment for the
design, permitting and construction of the Floor 32 TI Work. The Cash Allowance
shall be used solely for the construction of the Floor 32 TI Work and other
purposes expressly permitted herein. Except as provided herein, the Cash
Allowance must be spent on items that, at Landlord’s option, shall remain in
Floor 32 on Lease termination and may not be applied to the cost of removable
trade fixtures, cabling, equipment or furniture, or moving costs.

(b) The obligation of Landlord to make any one or more payments pursuant to the
provisions of this Paragraph 13 shall be suspended without further act of the
parties during any such time as there exists a material default by Tenant under
the Lease. Nothing in this Paragraph 13 shall affect the obligations of Tenant
under the Lease with respect to any alterations, additions and improvements
within Floor 32, including, without limitation, any obligation to obtain the
prior written consent of Landlord thereto.

14. Modifications/Change Orders.

(a) Changes Requested by Tenant. Any changes to the Tenant Work requested by the
Tenant after final Landlord approval of the Working Drawings (“Additional Work”)
shall be subject to Landlord’s prior approval and shall, upon approval by
Landlord, be incorporated into the Working Drawings by the Tenant’s Architect.
Any Additional Work shall be completed at Tenant’s sole cost and expense,
including without limitation costs associated with: (i) revisions to the Working
Drawings; (ii) construction of the Additional Work; (iii) required permits,
governmental fees, and inspections; (iv) Washington State sales tax;
(v) as-built record documentation; and (vi) any delays resulting from the
performance of the Additional Work. Under no circumstances shall the
Commencement Date change as a result of Tenant’s Additional Work.

(b) Contractor Required Changes. With respect to any change orders required by
the TI Contractor in order to proceed with construction of the Floor 32 TI Work,
within five (5) business days after delivery to Tenant of such change order
(which shall include the estimated additional costs, if any), Tenant shall
either approve or disapprove the change order by written notice to Landlord. If
Tenant approves the change order Tenant shall deposit any additional sums
required thereunder as provided under Paragraph 12. If Tenant disapproves the
change order, Tenant shall specifically identify in its notice the nature and
extent of Tenant’s disapproval and shall, within fifteen (15) days of receipt of
such change order, deposit with Landlord or in a separate interest bearing
escrow with Escrow Agent (pursuant to instructions mutually acceptable to
Landlord and Tenant) any additional sums required thereunder, which shall be
released upon the earlier of: (i) Tenant’s written consent thereto, or
(ii) completion of an audit and any arbitration under the TI Construction
Contract as permitted under Paragraph 16(b) below, it being the understanding of
the parties that any dispute as to the necessity for or amount of such change
orders is to be resolved with the TI Contractor by agreement or through such
process.

(c) Other Required Changes. With respect to any change orders required by reason
of the errors or omissions of the Tenant’s Architect or its consultants or
otherwise required by the City of Seattle, Tenant shall deposit any additional
sums required thereunder as provided under Paragraph 12.

15. Designation of Construction Representatives. Tenant hereby designates Dan
Butler of JPC as its initial representative in connection with the design and
construction of the Floor 32 TI Work and Landlord shall be entitled to rely upon
the decisions and agreements made by such representative as binding upon Tenant.
Tenant may change its designated representative upon written notice to Landlord.
Landlord hereby appoints Coleen Spratt and Cyndi Sundby to act on its behalf and
represent its interests with respect to all matters requiring Landlord action in
this Exhibit C-1. Tenant hereby expressly recognizes and agrees that no other
person claiming to act on behalf of Landlord is authorized to do so. Landlord
may change its designated



--------------------------------------------------------------------------------

representative upon written notice to Tenant. No consent, authorization or other
action shall bind Landlord or Tenant unless in writing and signed by the
aforementioned person. If Landlord or Tenant complies with any request or
direction presented to it by anyone else claiming to act on behalf of the other
party, such compliance shall be at such party’s sole risk and responsibility and
shall not in any way alter or diminish the obligations and requirements created
and imposed by this Exhibit. Landlord shall have the right to observe the
construction of the Floor 32 TI Work. Tenant shall notify Landlord of all
construction meetings and Landlord shall have the right to attend all meetings
of Tenant and its contractor and subcontractors, and the Tenant’s construction
contract(s) shall so provide.

16. Substantial Completion; Audit of Contractor.

(a) Substantial Completion. As used herein, “Substantial Completion” shall mean
(and Floor 32 shall be deemed “Substantially Complete”) when (i) the City of
Seattle has given final approval in writing that all Floor 32 TI Work under the
construction permit has been completed, (ii) installation of the Floor 32 TI
Work has occurred in accordance with the Working Drawings, subject only to
punch-list items described below, and (iii) basic services as required under the
Lease are available to Floor 32. Notwithstanding the foregoing, Substantial
Completion shall be deemed to have occurred on the date on which Tenant takes
occupancy of Floor 32 and commences to do business therein. Substantial
Completion shall be deemed to have occurred even if a “punch-list” or similar
corrective work remains to be completed. Immediately before Tenant occupies any
portion of Floor 32, Landlord shall walk the portion of Floor 32 and create a
punch-list of incomplete and defective items, and provide a copy of the
punch-list to Tenant. Within thirty (30) days after Tenant commences occupancy
of Floor 32, Landlord, Tenant, and the Tenant’s Architect shall prepare a
“punch-list” which shall consist of the items that have not been, but should
have been, finished or furnished by Tenant prior to such date. Tenant shall
proceed diligently to complete, or cause the TI Contractor to complete, all
punch-list items. Tenant shall require reasonable retainage in the TI
Construction Contract and shall not release all of the retainage to the TI
Contractor until such time as Tenant reasonably believes all punch-list items
have been completed. Release of any retainage shall not release or relieve
Tenant of the obligation to cause all punch-list items to be completed and Floor
32 to be in the condition as required under this Lease.

(b) Audit of Contractor. The TI Construction Contract shall provide that
Landlord and Tenant shall have a right, within a reasonable period of time
following Substantial Completion of Floor 32, to conduct an audit of the books
and records of the TI Contractor to confirm the costs actually incurred with
respect to the construction of the Floor 32 TI Work. The results of the audit
shall be made available to both Landlord and Tenant. The TI Construction
Contract shall provide for binding arbitration of all disputes arising over
change orders or from the audit. Tenant shall be responsible for the costs of
such audit and any arbitration relating thereto, subject to reimbursement from
the TI Contractor as may be provided in the TI Construction Contract. Tenant
shall be responsible for and entitled to any adjustments to the cost of the
Floor 32 TI Work that may be made by reason of such audit.

17. Schedule of Deadlines.

 

Event

  

Deadline

Tenant’s Submission of Space Plans    Fifteen (15) Days after mutual execution
of the Amendment Landlord’s Approval of Space Plans    Ten (10) days after
Tenant’s submission Tenant’s Submission of Working Drawings:    Forty five (45)
days after approval of Space Plans Landlord’s Approval of Working Drawings:   
Twenty (20) days after Tenant’s submission Tenant submitting for Permits for the
Floor 32 TI Work:    Within ten (10) days after Landlord’s approval of Working
Drawings



--------------------------------------------------------------------------------

SCHEDULE C-1

Insurance Requirements

Per Original Lease Agreement